Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed June 17, 2020.
The effective filing date of this AIA  application is seen as December 22, 2017, the date of the earliest priority application (FINLAND 20176159).
The present application also claims priority to:
PCT international application number PCT/FI2018/050893 filed December 10, 2018
The claims filed September 2, 2022 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 3, 7, & 12
1-13 & 18
Cancelled:
none
4-6 & 15-18
Withdrawn:
none
None
Added:
none
14-20

Claims 1-3, 7-14, 19, and 20 are currently pending.
Claims 1, 3, 7, and 12 were amended.
Claims 4-6 and 15-18 have been cancelled.
No claims have been withdrawn.
No claims were added.
Claims 1-3, 7-14, 19, and 20 are currently outstanding and subject to examination.
This is a final action and is the fourth action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Specification
Applicant must provide the same terminology/vocabulary/phrasing in the specification that is present in the claims. At least one term or phrase is missing from the specification present in the claim(s).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction is required as the following amendment(s)/text in the claims find(s) no antecedent in the specification.
Claim(s)
Antecedent Missing For
1
constant-response region
constant diffractive optical response
spatially continuously changing structure

As set forth in MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.  A term used in the claims may be given a special meaning in the description.  See MPEP § 2111.01 and § 2173.05(a). . . .
Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification.  The use of a confusing variety of terms for the same thing should not be permitted.
. . . While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure [sic, ensure] certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).  See 37 CFR 1.75 and MPEP §§ 608.01(i), § 1302.01.
Consequently, identity between terms and phrases in the specification and claims is preferred and is seen as mandatory to ensure “certainty in construing the claims in the light of the specification”.
Further, under 37 C.F.R. § 1.121(e) regarding disclosure consistency:
The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.
The examiner considers direct correspondence between the specification and the claims to be important with respect to determining the scope of the claims.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-12, and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0019258 of Levola (Levola, cited by Applicant).
With respect to claim 1, Levola (Fig. 6, ¶ 84) discloses an optical waveguide comprising:
a waveguide body ("Also the expanded beam is waveguided within the substrate 7.") capable of guiding light in a waveguide plane in two dimensions (per Fig. 6, to the right from the in-coupling grating 10 and orthogonally to out-coupling grating 30), and
a diffractive optical element (any one or all of 10, 20 and 30, and including grating 30 of Fig. 10c, ¶ 113) provided on a surface or within the waveguide body (7),
the diffractive optical element extending in said two dimensions and each location of the diffractive optical element having a diffractive optical response for light directed thereto (per Fig. 6), wherein:
the diffractive optical element (e.g., grating 30) is a multi-region element comprising a plurality of constant-response regions (see marked figure below constant-response/CR regions 1 and 2) each having a constant diffractive optical response (the prism shape of the CR regions is seen to provide at least one parameter of constant diffractive optical response and the sizes are generally seen as the same, giving rise to a constant diffractive optical response),
each constant-response region comprises a periodic structure configured to generate the constant diffractive optical response thereof (per the marked figure, such periodic structures are present); and
intermediate regions (“intermediate” in marked figure below) between said plurality of constant-response regions (“intermediate” in marked figure below),
each intermediate region comprises a spatially continuously changing structure configured to generate a continuously changing diffractive optical response (In a manner similar to that shown by the specification as originally filed in Fig. 1, discrete diffractive elements give rise to "a continuously changing diffractive optical response".  As Levola’s intermediate region is also a set of discrete diffractive elements which (in this case, have different sizes), it also gives rise to "a continuously changing diffractive optical response".  See “same product/same features”, below.);
each of the intermediate regions being adjacent at least a first and a second constant-response region of said plurality of constant-response regions (per the marked figure),
said constant diffractive optical response of said first constant-response region having a first value (seen as inherent),
said constant diffractive optical response of said second constant- response region having a second value different from said first value (seen as inherent, at least the size difference of the second CR region is seen to provide a second constant diffractive optical response value), and
each of the intermediate regions being configured such that the continuously changing diffractive optical response of each intermediate region has a continuous transition in the waveguide plane from said first value to said second value (the intermediate region is seen as providing continuity between the first and second CR regions and so, likewise, to their respective first and second values.  This is particularly true in light of Levola ¶ 116 which gives plenary latitude to most (if not all) relevant optical parameters: "Each element F30 may have its own angular diffraction efficiency.  For example, grating period, profile form, profile height, blaze angle, refractive index difference and/or fill factor of a diffractive element F30 may be selected to implement a desired angular distribution of radiance at a predetermined location (x,z) on the out-coupling portion 30.").

    PNG
    media_image1.png
    337
    456
    media_image1.png
    Greyscale

For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Consequently, because Levola as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1.
Unsupported features are seen to directly result from the supported/claimed structures.  No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Herein, this analysis is referred to as “same product/same features”.
With respect to claim 2, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
said constant-response regions are distributed in the diffractive optical element in two dimensions of the waveguide plane.
Per the figures and the figure above.
With respect to claim 3, Levola as set forth above discloses the optical waveguide according to claim 2, including one wherein
each of said constant-response regions have an essentially non-zero diffractive optical response.
The F30 elements are seen to provide essentially non-zero diffractive optical response.
With respect to claim 7, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
the continuously changing diffractive optical response that changes continuously is the intensity of diffraction to at least one predefined angle with a predefined angle of incidence and wavelength.
¶ 117, "out-coupling elements F30 may have diffractive ridges, wherein the height of said diffractive ridges is smaller near the center of said out-coupling portion 30 than near the periphery of said out-coupling portion 30."
With respect to claim 8, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
the diffractive optical response of the intermediate regions changes continuously for a plurality of angles of incidence and/or wavelengths.
The continuity of the diffractive optical response of the intermediate regions is not seen to depend upon, and so is seen as continuous with, the CR/constant-response sections despite any changes in those sections regarding pluralities of angles of incidence and/or wavelengths.
With respect to claim 9, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein:
the waveguide is a display waveguide of a diffractive personal display, such as a head mounted display or head-up display (Figs. 1-3b), and
the diffractive optical element is an in-coupling diffractive optical element, exit pupil expander diffractive optical element or out-coupling diffractive optical element thereof, or a combination diffractive optical element serving for two or more of said functions (grating 30 is seen as an out-coupling element).
With respect to claim 10, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein:
the waveguide is a multilayered waveguide (Figs. 8a/b), and
the diffractive optical element is an intermediate diffractive optical element positioned between two waveguide layers and interacts optically with the two layers (Figs. 8a/b).
With respect to claim 11, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
the diffractive optical element has height variation of less than 10%.
Per ¶¶ 113-118, such height consistency is seen as within the range disclosed.
With respect to claim 12, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
the diffractive optical element consists of a microstructure defining the diffractive optical response thereof,
the microstructure being free from graded height profiles, wherein a local height of the microstructure is zero or close to zero, or, alternatively,
the local height of the microstructure is a height of a neighboring diffractive optical element contained by the waveguide element.
Figs. 4 and 5 show structures similar to that of Applicant’s Figs. 2A/B.  Consequently, due to the similarities in graded height profiles, Levola Figs. 4/5 are seen to read upon claim 12.
With respect to claim 14, Levola as set forth above discloses the optical waveguide according to claim 1, including one wherein
each of said constant-response regions has an essentially non-zero diffractive optical response.
Per claim 3, above, the F30 elements are seen to provide essentially non-zero diffractive optical response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Levola as set forth above in view of U.S. Patent Application Publication No. 2017/0031171 of Vallius et al. (Vallius, cited by Applicant).
With respect to claim 13, Levola as set forth above discloses a diffractive waveguide display, including one comprising-
an optical waveguide including
a multi-region diffractive structure for modifying a light field inside the waveguide (Fig. 6, gratings 10 and 20), and
the optical waveguide is an optical waveguide according to claim 1 (per above).
Levola as set forth above does not disclose:
an image projector for providing an image-containing light field inside the optical waveguide.
Vallius discloses a diffractive optical elements with varying direction for depth modulation that includes (Fig. 3):
a multi-region diffractive structure for modifying a light field inside the waveguide (¶ 24, "FIG. 3 shows a view of an illustrative exit pupil expander (EPE) 305."), and
an image projector for providing an image-containing light field inside the optical waveguide (¶ 21, "System 100 may include an imager 105 that works with an optical system 110 to deliver images as a virtual display to a user's eye 115)."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an imaging system along the lines of Vallius in a system according to Levola as set forth above in order to provide an imaging system.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a virtual display along the lines of Levola Fig. 3B) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
an image projector for providing an image-containing light field inside the optical waveguide.
With respect to claim 19, Levola in view of Vallius as set forth above discloses the diffractive waveguide display according to claim 13, including one wherein
said constant-response regions of the optical waveguide are distributed in the diffractive optical element in two dimensions of the waveguide plane.
Generally seen as true for all real structures and per Fig. 6, ¶ 84; Fig. 10c and elements F30.
With respect to claim 20, Levola in view of Vallius as set forth above discloses the diffractive waveguide display according to claim 13, including one wherein
each of said constant-response regions of the optical waveguide have an essentially non-zero diffractive optical response.
The spacing between grating elements is seen to provide essentially non-zero diffractive optical response.

Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Applicant argues that:
There is no teaching of such a continuously changing diffractive optical response of an intermediate region between a first value of a first CR-region and a second value of a second CR-region.  Now, it is clear that Levola fails to teach the structure of each intermediate region and each CR-region, and thereby cannot be construed as teaching the continuously changing diffractive optical response between such CR-regions.
Examiner response: Per the rejections above, all limitations set forth in Applicant’s claims are present in the cited art.  The rejections are not rebutted.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above.  Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20200393609 A1 of December 17, 2020 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to waveguide elements and diffractive features thereof.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
October 4, 2022